                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               DUBLIN DIVISION




UNITED STATES OF AMERICA

V.                                            CR315-005

KENTA COOK




                 ORDER ON MOTION FOR LEAVE OF ABSENCE



        S. Ryan Dixon having made application to the Court for a leave of absence, and

it being evident from the application that the provisions of Local Rule 83.9 have been

complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT S. Ryan Dixon be granted leave of

absence for the following periods: November 25, 2019 through November 29,

2019.


        SO ORDERED,this the                of November, 2019.




                                        J. RANBAL HALT., CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                             ^HERN DISTRICT OF GEORGIA
